Citation Nr: 0609168	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-00 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date, prior to September 25, 
2001, for resumption of  payment of compensation benefits for 
infectious hepatitis based on a 10 percent disability rating.

2.  Entitlement to an increased evaluation for infectious 
hepatitis, currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Shana O'Neal Calderon, 
Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from May 1964 to November 
1964.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Houston, Texas, 
VA Regional Office (RO).   

The veteran failed to report for a scheduled hearing in 
September 2004 and December 2005.  Good cause having not been 
shown for his failure to report, the hearing request is 
considered withdrawn.  38 C.F.R. § 20.704.  


FINDINGS OF FACT

1.  The veteran failed to report for a scheduled VA 
examination in January 1970.

2.  As a result of the veteran's failure to report for the 
scheduled VA examination, compensation payments were 
terminated in February 1970.  In an adjudicatory action, 
benefits were suspended and then stopped.  

3.  On September 25, 2001, the veteran requested that his 
service-connected hepatitis be reevaluated.

4.  There is no evidence of liver disease.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 
25, 2001, for the resumption of a 10 percent disability 
evaluation for hepatitis have not been met.  38 U.S.C.A. §§ 
5107(a), 5110(a) (West 1991); 38 C.F.R. §§ 3.158(a), 3.329, 
3.655(f) (as in effect in 1969-70).

2.  The criteria for an evaluation in excess of 10 percent 
for infectious hepatitis have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 
7354 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the veteran in January 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The veteran was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the January 
2004 notice, the June 2005 supplemental statement of the case 
issued constituted subsequent process.  The veteran has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

I.  Effective Date, Prior to September 25, 2001, for 
Resumption of Payment of Compensation Benefits for Hepatitis

The effective date for an award of disability compensation 
based on an original claim for direct service connection 
shall be the day following separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service; otherwise, and for 
reopened claims, it shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), (r). Every 
person applying for compensation shall submit to examinations 
when required by the VA under VA regulations or other proper 
authority.  38 C.F.R. § 3.329 (as in effect in 1969-76).  
Where evidence requested in connection with an original claim 
or a claim to reopen is not furnished within one year after 
the date of the request, the claim will be considered 
abandoned.  After the expiration of one year, further action 
will not be taken unless a new claim is received.  Should the 
right to benefits be finally established, compensation based 
on such evidence shall commence not earlier than the date of 
filing the new claim.  38 C.F.R. § 3.158(a) (as in effect in 
1969-1976).  If the claim was abandoned, and the veteran 
subsequently states that he is willing to report for 
examination, benefits may be paid from the date of receipt of 
the new claim if he reports for such examination within one 
year from the date of the notice to report.  38 C.F.R. § 
3.655(f) (as in effect in 1969-76).

Where evidence requested for the purpose of determining 
continued entitlement to VA compensation is not furnished 
within one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing of the new 
claim.  38 C.F.R. § 3.158(a) (2005).

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
application therefor.  38 C.F.R. § 5110(a).  The effective 
date of an award of disability compensation to the veteran 
shall be the day following the date of discharge or release 
if application therefor is received within one year from such 
date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  
Otherwise, the effective date will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).

Resumptions of compensable evaluations, when a veteran 
subsequently reports for a VA examination, will be governed 
by the provisions of 38 C.F.R. § 3.158 and 3.655.  The period 
following the termination for which benefits are precluded by 
the cited regulations will be stated in the rating.  If the 
evidence is insufficient to evaluate disability during any 
period following the termination for which payments are not 
otherwise precluded, the rating will contain a notation 
reading, "evidence insufficient to evaluate from ___ to ___." 
38 C.F.R. § 3.330.

Analysis

At the outset, the Board notes the veteran failed to report 
for a scheduled VA examination in January 1970, and the 
February 1970 AOJ decision to discontinue the 10 percent 
evaluation payment of benefits effective February 1970 is 
final.  The veteran was advised that no further action would 
be taken unless he informed of his willingess to report for 
examination.  

The issue in this case pertains to the proper effect date for 
resumption of the 10 percent rating for the service-connected 
hepatitis.  Consistent with 38 C.F.R. § 3.158, when evidence 
requested in connection with continued entitlement, evidence 
to be created by a VA examination, was not furnished within 
one year after the date of request, the veteran's claim was 
properly considered abandoned.  After the expiration of one 
year, further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence "not earlier than the date of filing the new claim." 
The new claim in this case was the veteran's claim in the VA 
Form 21-4138, received on September 25, 2001, which the AOJ 
determined to be the date of his reopened claim.  The AOJ 
assigned September 25, 2001 as the effective date of 
resumption of the assigned 10 percent rating for hepatitis.

The above is consistent with 38 C.F.R. § 3.330, which governs 
the resumption of compensable evaluations when a veteran 
subsequently reports for VA examination.  This is also 
consistent with 38 C.F.R. § 3.655 (c)(3) which provides that 
when a claimant fails to report for such rescheduled 
examination, payment shall be reduced or discontinued as of 
the date of last payment and shall not be further adjusted 
until a VA examination has been conducted and the report 
reviewed.  Because there is a complete absence of evidence 
sufficient to evaluate the disability during any period 
following the initial termination in 1970 until the veteran 
finally presented himself for a VA examination in January 
2002, the effective date in this case is properly established 
at the date of his claim to reopen, received in September 
2001.  There is a complete absence of competent evidence to 
establish continuing eligibility for a 10 percent evaluation 
for hepatitis, at any time from 1970 until the veteran next 
presented himself for a VA examination in January 2002.

The veteran's failure to appear for the VA examination for 
his hepatitis resulted in the discontinuance of his VA 
compensation for that disability.  All the veteran had to do 
after the discontinuance in 1970 was to have presented 
himself for VA examination.  The fact that the veteran failed 
to present for an examination or to submit other evidence 
demonstrating the level of impairment of his hepatitis is not 
the fault of VA.  As soon as the veteran presented for an 
examination and continuing disability was confirmed, his 
benefits were resumed consistent with the applicable 
regulations effective from the date of his claim to reopen on 
September 25, 2001.  No earlier effective date is warranted 
based upon the evidence on file.

The Board also notes that there was no indication of a static 
level of disability at the time of the "suspense or stop.  
"In February 1968, he had been reduced to a 10 percent 
evaluation.  A March 1968 VA hospitalization record did not 
attribute complaints to infectious hepatitis.  Furthermore, a 
May 1968 private statement from Dr. R. H. reflected the 
examiner's indecision regarding whether the complaints were 
physiological or psychological, as noted by the AOJ in June 
1968.  Nothing in the AOJ's statement contained affirmatory 
findings showing residuals of hepatitis and a future 
examination was scheduled.  

II.  Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
However, 38 C.F.R. § 4.14 does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different functional 
impairments.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Under Codes 7345 (Liver disease) and 7354 (Hepatitis C), near 
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain), are rated as 100 percent disabling.

Daily fatigue, malaise, and anorexia, with substantial weight 
loss (or other indication of malnutrition), and hepatomegaly, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly, rate as 60 percent disabling.

Daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period, rate as 40 percent 
disabling.

Daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period, rate as 20 percent disabling.

Intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period, rate as 10 percent disabling.

Under Note (2) at 38 C.F.R. § 4.114, an "incapacitating 
episode" is defined as a period of acute signs and symptoms 
severe enough to require bed rest and treatment by a 
physician.

In a January 2002 VA treatment record, all labs were noted to 
be within normal range, and Hepatitis C was specifically 
noted to be negative.  While there was evidence of exposure 
to HBV, there was no active infection, and no evidence of 
bleeding or inflammation.  

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that he has no 
impairment due to hepatitis.  The May 2005 VA examiner 
specifically stated there was no evidence of liver disease 
and no risk factors.  No history of hepatic encephalopathy, 
edema, ascites, GI bleeding, or portal hypertension were 
noted.  Abdominal pain and an altered bowel habit were 
attributed to irritable bowel syndrome.  Such evidence is far 
more probative than the veteran's unsupported lay opinion.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

An effective date, prior to September 25, 2001 for the 
restoration of a 10 percent disability evaluation for 
hepatitis is denied.

Entitlement to an evaluation in excess of 10 percent for 
infectious hepatitis is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


